It is suggested that the original opinion overlooked the fact that count 2 of the complaint did not go to the jury; that it was eliminated. We find nothing to show the elimination of this count in the judgment entry or the bill of exceptions. There does appear a statement or suggestion in the oral charge of the court that count 2 is out, but should this suffice to put it out, a point we may concede, we still think the right result has been reached by this court. The defendant's plea 2 in effect restates and reproduces the material averments of count 2, and said plea was proven by the great weight if not the undisputed evidence.
Application overruled.
GARDNER, BOULDIN, and FOSTER, JJ., concur.